         Case 1:18-cv-02846-CRC Document 40 Filed 10/09/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
 AMERICAN OVERSIGHT,                             )
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       )        Civil Action No. 18-2846 (CRC)
                                                 )
 U.S. DEPARTMENT OF JUSTICE, et al.,             )
                                                 )
               Defendants.                       )
                                                 )

                                  JOINT STATUS REPORT

       Plaintiff American Oversight (“Plaintiff”) and Defendants U.S. Department of Justice

(“DOJ”), the U.S. Department of Homeland Security (“DHS”), U.S. Customs and Border Protection

(“CBP”), U.S. Immigration and Customs Enforcement (“ICE”), and U.S. Citizenship and

Immigration Services (“USCIS”) (collectively, the “Parties”) submit this Joint Status Report

updating the Court regarding the processing of Plaintiff’s FOIA request and proposing further

proceedings.

       On December 4, 2018, Plaintiff initiated the above-captioned litigation under the FOIA,

5 U.S.C. § 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory

and injunctive relief to compel compliance with the requirements of FOIA. See Compl., ECF No. 1.

The FOIA requests at issue in this case—“the DOJ Keywords FOIA,” “the DHS Keywords FOIA,”

and “the Jeff Sessions FOIA”—were submitted on June 20, 2018. Defendants filed their Answer

on February 28, 2019. See Answer, ECF No. 12.

       In the more recent Minute Order from the Court on August 12, 2020, the Parties were

instructed to report on agreed-upon timetables for (a) the remaining search and processing of

records responsive to the Jeff Sessions FOIA and (b) the processing of the outstanding records
          Case 1:18-cv-02846-CRC Document 40 Filed 10/09/20 Page 2 of 4




responsive to the DHS Keywords FOIA, including the completion of any interagency consultation.

See Minute Order, August 12, 2020.

                                       DOJ Keywords FOIA

       As advised in previous joint status reports, DOJ continues to provide monthly responses to

Plaintiff consistent with the Court's April 2, 2020 Order. Since the parties' last Joint Status Report,

by letters dated August 31, 2020 and September 30, 2020, DOJ advised Plaintiff that it had

processed an additional 1,303 pages and 1,427 pages of potentially responsive material,

respectively; that the material initially found to be responsive was sent out on consultation; and that

it would respond to Plaintiff after the consultation process was complete. In those letters, DOJ

additionally advised that the consultation process to which it referred in the May 31, 2020, June 30,

2020, and July 31, 2020 letters was still ongoing, and that it would respond again once the

consultation process as to those materials was complete. DOJ anticipates that it will complete

processing of potentially responsive material by October 31, 2020. Thereafter, DOJ will work with

equity holders to complete the consultation process as to those materials for which production is

outstanding.

                                       DHS Keywords FOIA

       As advised in previous joint status reports, DHS, CBP, ICE and USCIS found responsive

records to this request.

       CBP continues to process responsive documents with respect to the DHS Keywords FOIA

at a rate of 350 pages per month, pursuant to the Court’s February 6, 2020 Minute Order. CBP has

reviewed 85,264 responsive e-mail pages, and estimates that it has 5 more months of productions

until completion.




                                                  2
            Case 1:18-cv-02846-CRC Document 40 Filed 10/09/20 Page 3 of 4




       ICE made its twelfth and thirteenth productions on September 14, 2020 and October 7, 2020.

ICE expects to continue to make monthly productions by the end of each month until making its

final production at the end of November 2020.

       USCIS has been processing 500 pages a month, and made its sixteenth production on

September 15, 2020. USCIS expects to continue to make monthly productions by the end of each

month. Due to the volume of records remaining to be processed in this case, USCIS will increase

processing to 1,000 pages monthly starting in November 2020, with a projected completion date in

April 2022.

       DHS completed productions on January 16, 2020 and the only records outstanding for DHS

are four separate consults that are still pending review. DHS estimates that these consultations will

be completed by December 15, 2020.

                                          Jeff Sessions FOIA

            The Jeff Sessions FOIA, which was submitted to CBP on June 20, 2018, sought access to

  the following records:

       1.        Any guidance or memoranda about Attorney General Sessions’s
                 immigration enforcement memoranda in April 2017 and April 2018 that
                 were sent to (a) ICE, CBP, or Border Patrol leadership; (b) supervisors of
                 field officers; (c) the National ICE Council; or (d) the National Border Patrol
                 Council.

       2.        Any email chains to which any guidance or memoranda responsive to Item
                 1 are attached.

  Plaintiff requested all responsive records from March 11, 2017, through the date of the search

  and indicated that the CBP may limit its search to specified custodians.

      Regarding the first part of the request, CBP has processed 20,107 responsive documents.

Regarding the second part of the request, as stated in the last joint status report, CBP ran a narrowed

search for the three (3) agreed-upon custodians, plus an additional custodian suggested by CBP.


                                                   3
         Case 1:18-cv-02846-CRC Document 40 Filed 10/09/20 Page 4 of 4




The searches were completed on October 2, 2020, and 1,376 pages and 1 Excel spreadsheet of

potentially responsive records were gathered by the CBP FOIA Office. CBP will begin processing

responsive documents at the rate of 500 pages per month on November 30, 2020, and,

notwithstanding any unanticipated delays, will conclude in January 2021.

      The parties propose filing a further joint status report on December 9, 2020.


Dated: October 9, 2020                       Respectfully submitted,

                                             /s/ Joseph F. Yenouskas
                                             Joseph F. Yenouskas (D.C. Bar No. 414539)
                                             GOODWIN PROCTER LLP
                                             901 New York Avenue, NW Washington, DC 20001
                                             (202) 346-4143JYenouskas@goodwinlaw.com

                                             Counsel for Plaintiff


                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                                             Chief, Civil Division

                                            /s/Kristin D. Brudy-Everett
                                            KRISTIN D. BRUDY-EVERETT
                                            Assistant United States Attorney
                                            Judiciary Center Building
                                            555 4th St., N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2536
                                            Kristin.Brudy-Everett@usdoj.gov

                                             Counsel for Defendants




                                                4
